Roe, C.J. This matter coming on to be heard upon the petition of Respondent to reopen the record herein, and it appearing to the Court that Claimant has received due notice of this petition, and the Court being fully advised in the premises; The record in this matter indicates that this claim was filed on March 27, 1980. The Attorney General requested a departmental report from the Department of Children and Family Services approximately two weeks latér. Sixty days having passed, the claim was assigned to a commissioner who set a hearing date nearly five months in advance. The case was then continued until March 3, 1981, at which time the commissioner indicated it was to finally be disposed of. However, it was continued again until June 24, 1981, well over a year after the claim was filed. Present at the June 24, 1981, hearing were two assistant attorneys general and Claimant’s lawyer and the commissioner. A departmental report was still unavailable. The commissioner filed his recommendation anyway. Nearly one month after the last scheduled hearing, Respondent filed the petition to reopen the record to introduce the departmental report which was alleged to have been received approximately two weeks after the last hearing. Said petition states at item No. 4 that the departmental report is attached to the petition. However, neither the Court nor the clerk’s office has ever received it. It is now going on two years since this claim was filed. It is hereby ordered that the petition of Respondent be, and hereby is, denied and Claimant is awarded the sum of $203.61 in full satisfaction of this claim.